United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2067
                         ___________________________

                                     John E. Peet

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

    Associated Bank, N.A. Mendota Heights; Edina Realty, Inc.; Ken Meinke

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: February 7, 2014
                             Filed: February 11, 2014
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      After John Peet was evicted from his apartment in Red Wing, Minnesota, he
brought this action claiming defendants had discriminated and retaliated against him
in violation of the Fair Housing Act (FHA), 42 U.S.C. §§ 3604(a)-(b), 3617.
Defendants moved to dismiss the complaint, arguing that Peet had previously litigated
his claims of discrimination and retaliation in the Minnesota eviction action. The
district court1 granted defendants’ motions, and this appeal followed.

       Upon careful de novo review, see C.H. Robinson Worldwide, Inc. v. Lobrano,
695 F.3d 758, 763 (8th Cir. 2012) (standard of review), we agree with the district
court that Peet’s complaint was subject to dismissal. His claims of discrimination and
retaliation were litigated and determined adversely to him in state court, and he may
not relitigate these issues in federal court. See Ill. Farmers Ins. Co. v. Reed, 662
N.W.2d 529, 531 (Minn. 2003) (elements of collateral estoppel under Minnesota law).
Thus he would be unable to establish an FHA claim for discrimination or retaliation.
See Gallagher v. Magner, 619 F.3d 823, 831 (8th Cir. 2010) (elements of FHA
discrimination claim); Reg’l Econ. Cmty. Action Program v. City of Middletown, 294
F.3d 35, 53-54 (2d Cir. 2002) (elements of FHA retaliation claim).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Jeanne J. Graham, United States Magistrate Judge for the District of Minnesota.

                                         -2-